Citation Nr: 1725964	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than March 23, 1976, for the award of service connection and compensation for a service-connected psychiatric disability.


REPRESENTATION

Veteran represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

		INTRODUCTION

The Veteran had active military service from August 1968 to April 1973.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In January 2014, the Veteran testified at a hearing conducted at VA s Central Office in Washington, DC before a Veterans Law Judge.  A transcript of the hearing has been associated with the Virtual VA claims file.  In November 2016, the Veteran was notified that the VLJ who conducted the January 2014 Board hearing was no longer employed by the Board and that he had the right to request another Board hearing.  The Veteran's representative responded in December 2016 that he did not wish to appear at another Board hearing.

The Board denied entitlement to an earlier effective date for entitlement to service connection for an acquired psychiatric disorder in a March 2015 decision.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an September 2016 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacated the Board's March 2015 decision, and remanded the claim to the Board for further adjudication. 

Recently, documents from the Veteran's vocational rehabilitation files have been added to VBMS.  Review of these records reveals that are not relevant or pertinent to the issue adjudicated in this appeal and, therefore, the Board does not remand to ensure that the RO considered these records when adjudicating this issue of an earlier effective date.

FINDINGS OF FACT

1.  In June 1973, the Veteran filed a claim for a nervous condition.  

2.  In October 1973, prior to the promulgation of RO rating decision, the Veteran withdrew his appeal for service connection for a psychiatric disorder and continued claims for education and rehabilitation benefits. 

 3.  A VA 21-526 received by the RO on March 23, 1976 is the first evidence of the Veteran's intent to file a claim for a psychiatric disorder after the withdrawal.

CONCLUSION OF LAW

The criteria for an effective date prior to March 23, 1976 for the grant of service connection for schizophrenic reaction with secondary psychiatric manifestations have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (1976).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016).  With regard to the Veteran's earlier effective date claim, the application of the law to the undisputed facts is dispositive of this appeal.  Therefore, additional notification and assistance is unnecessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Further, the Veteran has been provided notice that outlined the criteria on which an effective date is based, followed by re-adjudication.  

Analysis

The Veteran seeks an earlier effective date for the grant of service connection for a psychiatric disorder.  By way of background, the Veteran initially sought service connection for a psychiatric disorder in a June 1973 claim.  Thereafter, in an October 1973 statement, the Veteran stated that he wanted the AOJ to complete his claim for educational benefits, but not for compensation.  The Veteran stated he wished to "cancel" the claim for VA compensation for personal reasons.   

Nearly three years passed with correspondence pertaining only to issues unrelated to a compensation claim.  Then, in a correspondence from the Veteran received on March 23, 1976, the Veteran submitted a claim for service connection for a psychiatric disorder (characterized as paranoid schizophrenia).  In June 1976, the RO granted service connection for schizophrenic reaction with secondary psychiatric manifestations effective March 23, 1976, the date of the Veteran's claim for service connection.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2).  The effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q)(2), (r).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155 (a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

 VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

 The Veteran's contentions make it clear that he believes that his claim for service connection should be dated back to separation from service because it was "improper" for the AOJ to accept the Veteran's withdrawal in October 1973. 

However, the Veteran's withdrawal was in writing and by the Veteran.  While the Veteran may regret his decision to withdraw his appeal for a psychiatric disorder in hindsight, the evidence clearly shows that he made a conscious decision to do so.  

There is no claim of service connection for a psychiatric disorder, either express or reasonably raised, after the withdrawal and prior to March 23, 1976, which is already the assigned effective date.  Thus, the preponderance of the evidence is against the claim for an earlier effective date; there is no doubt to be resolved; and an earlier effective date for the award of service connection for a schizophrenic reaction with secondary psychiatric manifestations is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Additional Considerations

In the March 2015 decision vacated by the JMR, the Board found that a claim of clear and unmistakable error (CUE) has not been raised and that as a free-standing claim the appeal must otherwise be denied under Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The JMR found that the underlying August 1976 rating decision granting service connection for service-connected psychiatric disability was not final.  A Court Order granting a JMR confers a right to compliance with the remand orders.  The above decision has been made in accordance with the parties' JMR for the reasons cited.

The Board's obligations to comply with a JMR, however, which violates applicable precedent, as discussed below, should not be assumed.  See generally Butts v. McDonald, 28 Vet. App. 74 (2016) (en banc) (admonishing the Board for adhering to "obviously wrong" precedent).  

In light of the Court's decision in Butts and the possibility that there will be additional review of the facts and law relevant to this appeal, the Board welcomes further guidance of the mechanism through which failure to describe the basis of an effective date makes that decision non-final under 38 C.F.R. § 3.103 (the former nor current version of this regulation explicitly provides that failure to detail the reasons for an effective date makes that decision not final).  The Board's question arises especially in light of considering other relevant regulations and seeking to understanding 38 C.F.R. § 3.103 within the overall structure of the code.  

Specifically, the JMR does not cite 38 C.F.R. § 3.104, the regulation that specifically discusses the regulation regarding finality.  In addition, the JMR finds that a rating decision is not final for not detailing that an effective date for a grant of service connection was the date of the receipt of the-then pending claim; other regulations relating to the effect of errors in rating decisions, however, appear to set a much higher standard for error, to include the current regulation after the finality regulation, 38 C.F.R. § 3.105 (Revision of decisions).  

The Board also finds relevant to this discussion the following regulation effective at the time of the1976 decision.  38 C.F.R. § 19.110 in 1976 provided that: 

While it is contemplated that the agency of original jurisdiction will give proper notice of the right to appeal and the time limit, failure to notify the claimant of his right to such appellate review or of the time limit applicable to a notice of disagreement or substantive appeal will not extend the applicable period for taking this action.  

The Board highlights this regulation in light of the JMRs overall references to the August 1976 decision not being final due to lack of notice.  See JMR, page 3 ("Without appropriate notice, the June 1976 decision did not become final.").

Regarding evidence of record, the JMR only cites to the contents an August 1976 Document and Award Letter as being insufficient to provide the Veteran the necessary notice.  Although reference is made to a rating decision, no discussion of the contents of the rating decision are made, to include the effect of these contents on finality.   For purposes of highlighting relevant documents, the Board noted that the underlying June 25, 1976 rating decision is of file, currently located within service treatment records.


ORDER

An effective date earlier than March 23, 1976, for the award of service connection and compensation for a service-connected psychiatric disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


